DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 07/28/2022.	
3.	Claims 13-23 are pending. Claims 13-22 are under examination on the merits. Claim 20 is amended. Claim 23 is newly added. Claims 1-12 are previously cancelled. 
4.	The objections and rejections not addressed below are deemed withdrawn.

Allowable Subject Matter
5.	Claims 13-23 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior art known by the Examiner is Bazylenko et al. (US Pub. No. 2003/0007763 A1, hereinafter “Bazylenko”).
 Bazylenko teaches a sapphire coating formed by a composition, the composition comprising sapphire such as aluminum oxide being deposited as a sapphire thin film on to a silicon substrate, and a doping element being a unique identifier of said sapphire coating for doping said sapphire thin film to form a doped sapphire thin film, wherein said doping element comprises 0.5 atomic % erbium and 5 atomic % ytterbium, and wherein the composition is coated directly on said substrate by sputtering deposition process at room temperature, followed by annealing under an annealing temperature of approximately or below 850° C for an effective duration of time to form a sapphire-coated substrate. Bazylenko does not expressly teach doping element comprises one or more of magnesium, magnesium oxide, beryllium, beryllium oxide, lithium, lithium oxide, sodium, sodium oxide, potassium, potassium oxide, calcium, calcium oxide, molybdenum, molybdenum oxide, silicon, silicon oxide, zinc and zinc oxide, and wherein the thickness of said doped sapphire thin film is between 10 nm and 100 nm. Therefore the instant claims are distinguished over the prior art.   
Prior art of record, taken alone or in combination, do not teach or fairly suggest the claimed sapphire coating formed by a composition, the composition comprising sapphire being deposited as a sapphire thin film on to a substrate, and a doping element being a unique identifier of said sapphire coating for doping said sapphire thin film to form a doped sapphire thin film, wherein said doping element comprises one or more of magnesium, magnesium oxide, beryllium, beryllium oxide, lithium, lithium oxide, sodium, sodium oxide, potassium, potassium oxide, calcium, calcium oxide, molybdenum, molybdenum oxide, silicon, silicon oxide, zinc and zinc oxide, and wherein the composition is coated directly on said substrate by a simultaneous e-beam evaporation or co-sputtering deposition process at room temperature or 25° C followed by annealing under an annealing temperature of approximately or below 850° C for an effective duration of time to form a sapphire-coated substrate wherein the thickness of said doped sapphire thin film is between 10 nm and 100 nm.

The embodiment provides a method to transfer a layer of harder thin film substrate onto a softer, flexible substrate. In particular, the present invention provides a method to transfer a layer of sapphire thin film onto a softer, flexible substrate e.g. PET, polymers, plastics, paper and even to fabrics. This combination is better than pure sapphire substrate. Accordingly, the presently claimed invention as defined by claims 13-23 is patentable with respect to prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Examiner Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
08/13/2022